A suit having been brought against Folger and his property attached, Folger subsequently filed his petition in insolvency and his assignee sought to have the property thus previously attached delivered to him for the creditors in general, on the ground that no lien was created thereupon under the provisions of the statute in Insolvency.
Judge Norton held that a previous attachment lien survived the surrender, and could be enforced against the specific property attached and was one of those liens provided for in the Insolvent law. He regarded the conflicting decisions cited on this point as referring to the U. S. Bankrupt law and not applicable to this ease in question.